ON MOTION FOR REHEARING AND/OR REQUEST TO CERTIFY QUESTION OF GREAT PUBLIC IMPORTANCE
PER CURIAM.
We deny appellee’s motion for rehearing, but grant his motion to certify a question of great public importance. Accordingly, as this court did in State v. Scates, 585 So.2d 385 (Fla. 4th DCA 1991), we certify the following question to be of great public importance:
MAY A TRIAL COURT PROPERLY DEPART FROM THE MINIMUM MANDATORY PROVISIONS OF SECTION *557893.13(l)(e), FLORIDA STATUTES (1989), UNDER THE AUTHORITY OF SECTION 397.12, FLORIDA STATUTES (1989)?
DELL, GARRETT and FARMER, JJ., concur.